DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "wherein dielectric material is…" in line 1. The limitation should be “wherein the dielectric material is…” such that it is clear that the following limitation refers to the dielectric material previously mentioned in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 13-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romero et al (US 2015/0170961) in view of Bristol et al (WO 2015/047345).
Romero discloses selectively depositing a metal on a first surface 206 of a substrate 202, wherein the first surface 206 is metal and the second surface 204 is dielectric (Fig. 2; [0035]). The metal is selectively deposited on the metal surface relative to the dielectric surface by a vapor deposition process, such as ALD or CVD [0097] which comprises at least one deposition cycle comprising alternately and sequentially contacting the substrate with a metal precursor and a reactant [0032]. 
Romero does not disclose further selectively depositing a dielectric material on the dielectric surface by a vapor deposition process comprising at least one deposition 
Bristol discloses selective deposition for integrated circuits (p. 1, lines 10-15) wherein a first metal material is deposited on a first surface (e.g. metal surface) and a second dielectric material is deposited on a second surface (e.g. dielectric surface) (Fig. 3A, 3B; p. 9, lines 10-15; p. 10, lines 3-10). The dielectric-on-dielectric deposition may be a vapor deposition process, such as CVD or ALD (p. 13, line 15-p. 14, line 25). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to selectively deposit a dielectric material as suggested by Bristol over the dielectric surface of Romero since such selective layers were suitable for manufacturing of integrated circuits.
Regarding Claims 1, 13, 22, and 23, Bristol discloses that both the first material and second materials may be deposited by the same process (e.g. CVD, ALD, etc.) (p. 13, lines 5-28; p. 14, lines 23-31). Thus, it would have been obvious to deposit both in the same reactor when employing the same deposition technique and to deposit both without an air break or processing there between since Bristol discloses that both can be deposited by alternating back and forth to provide a plurality of layers (Fig. 3A-3D). Romero further discloses a first precursor and second reactant are typical for ALD or CVD [0032] and it would have been obvious to repeat ALD cycles for a desired thickness.
Regarding Claims 2-4, 9, and 16-20, Romero discloses the metal may be Co, Ni, etc. [0031]; the dielectric surface 204 and the metal surface 206 are adjacent (Fig. 2); treating the dielectric surface to form –OH termination to inhibit deposition of the metal 
Regarding Claims 5-8, 15, and 21, Bristol discloses that the dielectric material may be silicon oxide, aluminum oxide, titanium oxide (p. 14, lines 28-31) and would reasonably suggest other dielectric oxide materials. Bristol further discloses that the first surface may be oxidized (p. 16, line 28) or passivated (p. 15, lines 15-31) to help increase selectivity of deposition. It would have been obvious to use known passivation precursors to increase selectivity.
Regarding Claim 14, Bristol discloses little deposition of the first or second material on the first or second surfaces (Fig. 3A-3B) and thus would reasonably teach selectively of at least 80%.
Thus, claims 1-9 and 13-23 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Romero and Bristol.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romero et al (US 2015/0170961) in view of Bristol et al (WO 2015/047345) as applied above and further in view of Marsh (US 2012/0052681).
Romero and Bristol do not disclose the specific precursor and reactant for selectively depositing the dielectric material on the dielectric surface.
Marsh discloses selective deposition of a dielectric material, such as titanium oxide [0023], on a substrate using ALD [0015] wherein suitable precursors such as metal betadiketonates or metal carbonyls and suitable reactants such as water or oxygen are used [0025]. 

Thus, claims 10-12 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Romero, Bristol, and Marsh.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 13-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,047,435. Although the claims at issue are not identical, they are not patentably distinct from each other because although they differ in scope, the ‘435 claims meet every limitation of the instant claims or the limitations would have been reasonably suggested from the teachings of ‘435 claims.
Claims 10-12 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,047,435 in view of Marsh (US 2012/0052681). The ‘435 claims disclose every limitation of the instant claims except for the specific precursor and reactant used to deposit the dielectric material and the specific material of the dielectric surface. Marsh discloses selective deposition of a dielectric material, such as titanium oxide [0023], on a substrate using ALD [0015] wherein suitable precursors such as metal betadiketonates or metal carbonyls and suitable reactants such as water or oxygen are used [0025] Marsh further discloses that a common dielectric substrate surface is silicon oxide [0030]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use typical ALD precursors and reactants as suggested by Marsh to selectively deposit the dielectric material of the ‘435 claims since these precursors have been known to have sufficient volatility and sufficiently adsorb onto or react with the surface of the substrate or to use commonly known dielectric substrate materials as suggested by Marsh. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715